      Case 3:15-cv-00304-HTW-LRA Document 101 Filed 09/02/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 EILEEN N. SHAFFER,                                                                     PLAINTIFF
 CHAPTER 7 TRUSTEE for the
 BANKRUPTCY ESTATE OF DEBTORS
 DANNY AND JUDY HALL

 V.                                                        CASE NO. 3:15-CV-00304-HTW-LRA

 PRIORITYONE BANK                                                                     DEFENDANT


  PRIORITYONE BANK’S EMERGENCY MOTION TO CONTINUE HEARING AND
      FOR STATUS CONFERENCE TO DETERMINE SCOPE OF HEARING


       Defendant PriorityOne Bank (the “Bank”) files its Emergency Motion to Continue Hearing

and For Status Conference to Determine Scope of Hearing, as follows:

       1.        On August 18, 2020, the Court entered a text-only order stating that the Court plans

to conduct a telephonic hearing on all pending motions in this case, and that the Court will hear

sworn testimony regarding the following issues:

            i.   When did the Bank become aware of the alleged conflict, and how did this
                 information come to light? More specifically, this Court wants to ascertain
                 whether PriorityOne Bank had knowledge of the Arbitrator’s financial
                 relationship with the Bank prior to communicating that conflict to its
                 attorneys, as indicated in Timothy Anzenberger’s Affidavit, Docket no.
                 72.6;

         ii.     What measures, if any, were taken by both parties to check for possible
                 conflicts before selecting the Arbitrator?

        iii.     The Court may wish to hear from the Arbitrator regarding his process for
                 filing out the disclosure forms prior to undertaking his role in this matter.

       2.        Further, the order provided that the parties shall advise the Court, in writing, within

five (5) days of the order whether they have any legal objections to the aforementioned inquiries.

       3.        The hearing was originally scheduled for September 3, 2020, at 10:00 a.m.
     Case 3:15-cv-00304-HTW-LRA Document 101 Filed 09/02/20 Page 2 of 6




       4.        On August 25, 2020, the Bank filed its Objection and Request for Clarification

Regarding Court’s Text-Only Order Dated August 18, 2020 [Doc. 99] (the “Objection”).

       5.        Also on August 25, 2020, Plaintiff’s counsel submitted Plaintiff’s letter response to

the text-only order dated August 18, 2020, to the Court and the Bank’s counsel via email

transmission.

       6.        On August 31, 2020, the Court entered the following text-only order, inter alia,

rescheduling the hearing for September 4, 2020:




       7.        The following motions are currently pending before the Court in this matter:

                  i.   Plaintiff’s Motion to Confirm Arbitration Award and For Entry of
                       Final Judgment [Doc. 37];

                ii.    Plaintiff’s Motion to Determine Waiver of the Attorney-Client
                       Privilege and Work Product Doctrine [Doc. 45];

                iii.   Plaintiff’s Motion to Disqualify Counsel From the Adams and Reese
                       LLP Law Firm [Doc. 50];

                iv.    Defendant’s Amended Motion to Vacate or, Alternatively, Modify
                       Arbitration Award [Doc. 52];

                 v.    Defendant’s Motion to Quash and For Protective Order [Doc. 64];

                          Joined by Adams and Reese LLP, C. Phillip Buffington, Jr., G.


                                                   2
     Case 3:15-cv-00304-HTW-LRA Document 101 Filed 09/02/20 Page 3 of 6




                        Robert Parrott II, and Timothy J. Anzenberger [Doc. 66];

              vi.    Plaintiff’s Motion for Summary Judgment [Doc. 71];

             vii.    Defendant’s Motion for Rule 16 Conference [Doc. 79];

             viii.   Plaintiff’s Motion to Deny Defendant’s Request for Further Discovery
                     [Doc. 83];

              ix.    Defendant’s Motion for Additional Discovery Under Rule 56(D) of
                     the Federal Rules of Civil Procedure [Doc. 87];

               x.    Plaintiff’s Motion to Award Attorney’s Fees [Doc. 91];

                            MOTION TO CONTINUE HEARING

       8.      First, the Bank requests that the Court continue the hearing currently scheduled for

September 4, 2020. Both parties have advised the Court that they believe the hearing should be

continued. On August 31, 2020, Plaintiff’s counsel communicated his request to reschedule to

hearing due to the unavailability of Plaintiff on September 4, 2020. On September 1, 2020, the

Bank’s counsel emailed the Court its agreement that the hearing should be rescheduled, advising

that two of the Bank’s witnesses were unavailable on September 4, 2020. In addition, the Bank

subpoenaed the Arbitrator to appear on September 3rd, and it is unclear whether the Arbitrator

should appear and, if so, whether the subpoena is valid for September 4, 2020.

   MOTION FOR STATUS CONFERENCE TO DETERMINE SCOPE OF HEARING

       9.      Second, while the parties have both indicated to the Court that the hearing should

be rescheduled, the parties disagree on the scope of the hearing and, therefore, the Bank requests

that the Court conduct a status conference for the purpose of determining the scope of the hearing

and selecting a new hearing date.

       10.     The Court’s most recent text-only order indicates that the scope of the hearing will

cover whether the Bank has waived the attorney-client privilege, whether counsel for Adams and




                                                3
      Case 3:15-cv-00304-HTW-LRA Document 101 Filed 09/02/20 Page 4 of 6




Reese LLP should be disqualified, and whether the arbitration award should be vacated based on

the Arbitrator’s undisclosed conflict. Further, the order states that the Court will only take up the

other pending motions, including those requesting discovery and a Rule 16 conference, in the event

it finds no conflict.

        11.     The Bank agrees that the Plaintiff’s motions to determine waiver of attorney-client

privilege and to disqualify Adams and Reese LLP [Docs. 45, 50] are preliminary matters that the

Court should decide before a hearing on any other matters. However, the Court should also rule

on the pending discovery motions relating to the conflicts issue [Docs. 83, 87], and allow the Bank

the opportunity to conduct and complete discovery on the conflicts issue, as it has attempted to do,

prior to conducting a hearing on the conflicts issue.

        12.      As discussed in the Bank’s Objection filed August 25, 2020 [Doc. 99], the Bank

has not had the opportunity to complete discovery relating to the conflicts issue. On March 25,

2020, the Bank filed a Motion for Rule 16 Conference [Doc. 79], requesting a telephonic case-

management conference to set scheduling order, including a discovery deadline. The Bank also

issued and served subpoenas to the Arbitrator for documents and a deposition [Docs. 81, 82]. In

response to the Bank’s subpoenas, Plaintiff argued that the Bank should not be allowed conduct

discovery and filed a Motion to Deny Defendant’s Further Request for Discovery [Doc. 83],

despite Plaintiff previously taking her own post-award discovery. The Bank then filed a Motion

for Additional Discovery Under Rule 56(D) of the Federal Rules of Civil Procedure [Doc.

87]. These motions [79, 83, 87] remain pending. Although the Arbitrator has produced documents

to the parties, the Bank has not reviewed them in good faith due to Plaintiff’s pending motion to

deny the Bank’s discovery. Although this was communicated to Plaintiff, Plaintiff’s counsel has

reviewed the documents while also arguing this discovery should not be permitted. See [Doc. 99-




                                                 4
      Case 3:15-cv-00304-HTW-LRA Document 101 Filed 09/02/20 Page 5 of 6




1]. In sum, the Bank will be prejudiced if it is unable to complete discovery prior to a hearing on

the conflicts issue and, as such, the Bank requests that the Court hear and rule on these motions

[Doc. 79, 83, 87] before conducting a hearing on the conflicts issues.

       13.      The Bank has not had the opportunity to review the documents produced by the

Arbitrator, as it has represented to the Court and Plaintiff’s counsel it would not do in light of the

pending discovery dispute, nor has the Bank had the opportunity to depose the Arbitrator and

evaluate whether the Arbitrator has fully responded to the subpoena. This discovery goes to the

heart of the conflicts issue and must be completed before the Court conducts an evidentiary hearing

on the conflicts issue.

       14.      The Court should hold a hearing on Plaintiff’s motion to determine waiver of

privilege [Doc. 45], Plaintiff’s motion to disqualify counsel [Doc. 50], the Bank’s motion for rule

16 conference [79], Plaintiff’s motion to deny discovery [83], and the Bank’s motion for additional

discovery [87] prior to a hearing on the conflicts issue.

       15.      For the above reasons, the Bank requests that the Court conduct a status conference

for the purposes of rescheduling the hearing currently scheduled for September 4, 2020, and to

determine the scope of the hearing in advance of the rescheduled hearing date.

       WHEREFORE, the Bank prays that its Motion is well taken and that the Court enter an

order continuing the hearing currently scheduled for September 4, 2020, and scheduling a

telephonic status conference for the purposes of determining the scope of the hearing and a new

hearing date.

       Dated: September 2, 2020.




                                                  5
      Case 3:15-cv-00304-HTW-LRA Document 101 Filed 09/02/20 Page 6 of 6




                                              PRIORITYONE BANK

                                        By: /s/ Robert Parrott
                                            One of Its Attorneys

                                              OF COUNSEL:

                                              C. Phillip Buffington, Jr. (MSB No. 7035)
                                              Timothy J. Anzenberger (MSB No. 103854)
                                              ADAMS AND REESE LLP
                                              1018 Highland Colony Parkway, Suite 800
                                              Ridgeland, MS 39157
                                              Telephone:     601.353.3234
                                              Facsimile:     601.355.9708
                                              phil.buffington@arlaw.com
                                              tim.anzenberger@arlaw.com

                                              G. Robert Parrott II (MSB No. 103970)
                                              ADAMS AND REESE LLP
                                              701 Poydras Street, Suite 4500
                                              New Orleans, LA 70139
                                              Telephone:     504.581.3234
                                              Facsimile:     504.566.0210
                                              robert.parrott@arlaw.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing with the Clerk of the
Court using the ECF system, which sent notification of such filing to all counsel of record.

       Dated: September 2, 2020.

                                               /s/ Robert Parrott
                                               Robert Parrott




                                                  6
